DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-22 remain pending in this application. 
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument that Egilsson does not teach that the raised sealing portions in the sealing region are integrally molded with the elongate, tubular body portion, the examiner disagrees. Egilsson discloses a suspension liner that includes a liner body having an outer surface including a plurality of seal bands located along the height of the liner body and then securing a seal component by frictionally engaging the internal surface of the seal component with at least one of the plurality of seal bands (paragraph 0029). It is clear that the sealing bands (319, 321, 323) of Egilsson define at least one sealing region comprising more than one raised sealing . 
With regard to applicant’s argument that Egilsson does not teach that the outer sealing layer is formed of an elastomeric material, the examiner disagrees. Paragraph 0133 clearly states that the outer sealing layer (seal component; 600) is formed from an injection-molded silicone and paragraph 0146 states that the seal component may be molded directly onto the liner by way of a silicone adhesive or similar elastomeric material that is formed over the liner body, thereby forming a composite as claimed.
With regard to applicant’s argument that Egilsson does not teach that the space between each raised sealing portion is covered by an elastomeric material, the examiner disagrees. Fig. 28B Egilsson clearly shows the space between each raised sealing portion (319, 321, 323) is covered by the seal component (600) which is an injection-molded silicone and is molded directly onto the liner body by way of elastomeric material (paragraph 0146). It is noted that applicant’s arguments on page 7, lines 21-22 through page 8, lines 1-2 appear to confuse the raised sealing portions (seal bands; 319, 321, 323) with the outer sealing layer (seal component; 600).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10, 11, 12, 14-16, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0142132 A1 to Egilsson et al. (Egilsson).
Egilsson teaches an adjustable seal system, seal component for use in the system, and method for forming a sealing interface between a residual limb and a prosthetic socket (abstract). Egilsson meets the limitations of a suspension liner sleeve (301) configured to create a vacuum between a residual limb and a2 prosthetic socket comprising: 3an elongate, tubular body (303) portion formed of a thermoplastic elastomeric material 4(paragraph 0070) having a tubular thickness, a vertical axis, defining an open proximal region and a closed distal5 region (fig. 28A), and having at least one sealing region (region of liner that encompasses seal bands; 319, 321, and 323 - see annotated fig. 28B below); 6said at least one sealing region further comprising 
[AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing region)]
    PNG
    media_image1.png
    150
    190
    media_image1.png
    Greyscale

Similarly, Egilsson meets the limitations of a suspension liner sleeve (301) configured to create a vacuum between a residual limb and a2 prosthetic socket comprising: 3an elongate, tubular body portion (303) formed of a thermoplastic elastomeric material (paragraph 0070) 4and having an axis and defining an open proximal region and a closed distal region (fig. 28A); more than 5more thanone raised sealing portion annularly extending along the axis and having a 6distal location and a proximal location (319, 321, or 323; paragraph 0017), each raised sealing portion further having 
As best understood by the examiner, the fabric exterior layer taught by Egilsson has a uniform2 thickness (fig. 24C).1 Egilsson also teaches that the open proximal region has a larger2 circumference and volume than said closed distal region (paragraph 0017).1  Further, the tubular body portion is formed from a2 material selected from the group consisting of silicones polyurethanes, block3 copolymers, styrene block copolymer gels, controlled distribution polymers, and4 crystalline polymers (paragraph 0071) and the outer sealing layer is formed of a material2 selected from the group consisting of natural rubber, silicone, polyurethane, latex,3 polysulfide, vinyl, polyisoprene, and styrene block copolymer gel (paragraph 0133), as claimed, and the tubular body portion has a thickness2 between 2 and 9mm (paragraph 0115).10 11It can also be seen that said sealing region is located near the closed2 distal region of the tubular body (fig. 1) and/or1 near the open2 proximal region of the tubular body (paragraphs 0083-0084), depending on the anatomical requirements of the individual user.1 The examiner notes that the term “near” is broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson in view of US Patent No. 8,956,422 B2 to Halldorsson.
Egilsson teaches the invention substantially as claimed according to claims 1 and 12. However, Egilsson does not appear to teach that the tubular body portion further comprises at2 least annular one recessed portion having a thickness less than said tubular thickness and3 positioned at a location near each raised sealing portion along said vertical axis.1
Halldorsson teaches a similar liner having a body (12) preferably formed with a circumferential recess (16) for receiving a seal component in such a manner that the seal component does not extend or substantially extend in excess or at all beyond the an exterior surface of the liner body located outside of regions of the recess (col. 5, lines 11-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a recessed portion having a thickness less than the tubular thickness at a location near each raised sealing portion along the vertical axis in order to receive the seal component (outer sealing layer), in such a manner that the seal component does not extend or substantially extend in .
Claims 7, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egilsson.
Regarding at least claims 7 and 19 
Egilsson teaches the invention substantially as claimed according to claims 1 and 12. Egilsson also teaches that the liner has a thickness of 2.5-9 mm. Since the raised sealing portion clearly has a greater thickness than the liner, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that each raised sealing portion has a thickness of2 between 3 and 20 mm, particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.1  
Regarding at least claims 9 and 17 
Egilsson teaches the invention substantially as claimed according to claims 1 and 12. Egilsson teaches at least one embodiment in which the seal component may be molded directly onto the liner by way of a silicone adhesive or similar elastomeric material that is formed over the liner body and that a mold may be provided allowing a clinician to directly mold the seal component to the liner body such that the molded seal component may adhere to the liner (paragraph 0146). Though Egilsson does not explicitly teach that the outer sealing layer (seal component) impregnates the fabric2 exterior layer, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.A.H/Examiner, Art Unit 3774  


/BRUCE E SNOW/Primary Examiner, Art Unit 3774